Citation Nr: 0113267	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  98-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic stomach 
problems.

2.  Entitlement to service connection for right and left 
ankle disabilities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1961 to 
January 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO) which denied service connection for chronic stomach 
problems and right and left ankle disabilities.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Member of the Board at the RO in February 2001.  Although he 
was notified of the time and date of the hearing by mail sent 
to his last known address, he failed to appear for that 
hearing and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2000), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  


REMAND

The veteran injured his left ankle playing basketball in 
service.  Service medical records are silent with respect to 
his right ankle.  The service medical records also indicate 
complaints of an upset stomach.  In November 1963, acute 
gastroenteritis was diagnosed.  

Subsequent to service, he sought treatment for 
gastrointestinal symptoms on numerous occasions throughout 
the years.  

The RO has obtained or attempted to obtain all the medical 
records identified by the veteran.  However, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A), enacted recently in November 
2000, VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim.  This includes informing the veteran of all the 
evidence needed to support his claim.  Additionally, VA must 
assist claimants in obtaining government and private records, 
and obtain a medical opinion when such an opinion is 
necessary to make a decision on a claim.  

In this case, VA must arrange for a medical examination and 
opinion regarding whether the veteran's claimed disabilities 
are linked to service. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA are satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
guidance provided by VA, including, among 
other things, final regulations, General 
Counsel precedent opinions, and 
subsequent court decisions.

2.  The RO should schedule the veteran 
for VA medical examination.  The examiner 
should be asked to identify all abdominal 
and/or gastrointestinal disability and 
provide an opinion as to the etiology of 
any such disability.  Likewise, the 
examiner should determine whether the 
veteran has any right and/or left ankle 
disability and provide an opinion 
regarding whether any such disability is 
linked to service.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  All diagnostic  testing 
deemed necessary should be accomplished.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
compliance with this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issues of entitlement to service 
connection for stomach problems and right and left ankle 
disabilities.  If the benefits sought on appeal remain 
denied, the veteran and his representative should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  The veteran has the right to 
submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



